004734
Order entered November 5, 2012




                                           - In The




                                     No. 05-11-01663-CV

                        MARQUIS ACQUISITION, INC., Appellant

                                              V.

           STEADFAST INSURANCE COMPANY AND JULIE FRY, Appellees

                     On Appeal from the County Criminal Court No. 2
                                  Dallas County, Texas
                         Trial Court Cause No. CC-09-04702-B

                                           ORDER

       The Court has before it appellant’s August 28, 2012 motion for extension to file its reply

brief and appellees’ August 29, 2012 response to that motion, in which appellees state that they

are unopposed. The Court GRANTS the motion and ORDERS the brief tendered by appellant

on August 28, 2012 timely filed as of today’s date.




                                                      JUSTICE